Citation Nr: 0621847	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-43 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for left knee disability.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel











INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1985 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 12, 2004, decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, in pertinent part, denied service 
connection for left knee injury.  

The Board finds that the veteran initiated, but did not 
perfect, an appeal on the issue of entitlement to an initial 
higher rating for lumbosacral disc bulge.  The Board notes 
that a letter dated in June 9, 2005, informed the veteran 
that he had until August 9, 2005, to file a substantive 
appeal (VA Form 9) or its equivalent in order to perfect his 
appeal.  Because the veteran failed to file a timely and 
adequate substantive appeal before this date, this matter is 
not before the Board.

The veteran indicated that he wanted a hearing before the 
Board in July 2004.  In December 2004 the veteran indicated 
that he wanted a Travel Board hearing at a local VA office.  
Subsequently, the veteran notified the Board in January 2005 
that he wanted his case directly certified to the Board and 
withdrew his request for a Travel Board hearing.  A statement 
dated in May 2005 reported that the veteran was no longer 
pursuing his request for a personal hearing.  Consequently, 
the request for a hearing is deemed withdrawn.  38 C.F.R. § 
20.702(d).  The Board may decide the case on the evidence of 
record.  Id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 






REMAND

In this case, the veteran contends that he has a left knee 
disorder which was incurred as a result of an inservice 
accident aboard the USS New Orleans in 1986.  According to 
the veteran, he sustained injuries to the left side of his 
body when he slipped and got his left leg and body caught 
under the wheel of a Huey helicopter.  The veteran asserts he 
suffers daily pain which is caused by his left knee disorder 
which is related to the 1986 injury.  The veteran stated: "I 
can not stand, sit or walk for long, due to discomfort and 
pain."  

The Board has carefully reviewed the appellant's claim, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  

After conducting an examination in March 2004, a VA medical 
examiner wrote the following:

F.  Diagnosis:
= History he injured his knee and ankle 
left
= Minimal Posterior Disk Bulge L4-L5 By 
MRI
= Multilevel Disk Dessication L2-5 S1 By 
MRI
Note: The above is more likely related to 
his service.

While the March 2004 medical examination report appears to 
indicate that the veteran's left knee injury is more likely 
than not related to military service, the examination report 
is unclear as to whether the veteran suffers from a current 
left knee disability.  To establish entitlement to service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The VA examiner also failed to provide a rationale as to why 
the veteran's current left knee disability, if he has one, is 
related to his military service.  The U.S. Court of Appeals 
for Veterans Claims has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine 
whether a left knee disability exists, 
and if so, whether it is at least as 
likely as not that his left knee 
condition is etiologically related to the 
veteran's military service.  The claims 
folder must be reviewed by the examiner.  
The examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record 
including the January 7, 2004, private 
medical opinion by Dr. RM and the March 
2004 VA medical examination opinion. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.  Following the above, the RO should 
then readjudicate the issue of 
entitlement to service connection for 
left knee disability.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).
	
This claim must be afforded expeditious treatment.  	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



